COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:       W.J Billy Devillier and Paula Winser v. A.P. Leonards and Mildred G.
                           Leonards

Appellate case number:     01-20-00223-CV

Trial court case number: P03986A

Trial court:               County Court of Chambers County, Texas

       It is ordered that the motion for rehearing is denied. See TEX. R. APP. P. 49.3.



Judge’s signature:               /s/ Russell Lloyd
                                 Acting for the Court

Panel consists of Justices Keyes, Lloyd, and Landau.

Keyes, J., dissenting to the denial of rehearing.

Date: December 31, 2020